DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Claim Objections
Claims 8, 10 and 11 are objected to because of the following informalities:  Claim 10, and all dependent claims thereof, contains the phrase “at least on common position on the surgical instrument,” where “at least on common...” appears to be a typographical error.  Claim 8 contains the phrase “the radiographic image sett,” where “sett” appears to be a typographical error. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 8, and all dependent claims thereof, recite the limitation “at least one feature point” followed by a recitation of “the feature points.” Since “at least one feature point” can reasonably include only one feature point, “the feature points” lacks proper antecedent basis in the claims. In addition, claim 10 (dependent from claim 1)  recites “the feature points.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dafni et al. (US PG Pub. No. US 2009/0257551 A1, Oct. 15, 2009) (hereinafter “Dafni”) in view of Helm et al. (US PG Pub. No. US 2020/0297424 A1, Sep. 24, 2020) (hereinafter “Helm”). 
Regarding claim 1: Dafni teaches a positional information acquisition device comprising: at least one processor ([0076]) configured to: acquire a radiographic image set including a plurality of radiographic images, which have been generated by alternately irradiating a subject with radiation emitted from a plurality of radiation sources provided at different positions and alternately detecting the radiation transmitted through the subject using one detection unit, at a predetermined time interval ([0079], [0081], [0082] - "sequentially operating both X-ray sources, one at a time...for example 15 or 25 or 30 or 60 times a second, for a pulse duration of  for example 1 or 5 or 10 or 15 milliseconds",  [0103], [0104]); detect at least one common feature point in the subject from each of the plurality of radiographic images included in the radiographic image set ([0113], [0118], [0119]); derive three-dimensional positional information of the at least one feature point in the subject ([0117]-[0119] – “position and orientation in space” is three-dimensional positional information) using a positional relationship between a position of the at least one feature point detected from each of the plurality of radiographic images on a detection surface of the radiation detector and positions of the plurality of radiation sources ([0109] – “computer algorithm is used to estimate the depth of a feature seen in 2D fluoroscopy images within the 3D volume based on the differences between the two fluoroscopic images and the known system geometry”, [0117]-[0119] – “it is possible to calculate the position in the 3D volume using trigonometry because each point in the projection images represents a line-of-view in the volume and the intersection of the two lines gives the 3D position of the feature”), the feature point being on a surgical instrument inserted into the subject ([0113], [0117]-[0119]). 
Dafni does not specify how the feature points are identified, aside from a mention of an “algorithm for detecting position,” and is silent on detecting the at least one common feature point in the subject from each of the plurality of radiographic images included in the radiographic image set using a learned model which has been trained so as to detect the feature point(s) in the radiographic images.
Helm, in the same field of endeavor, teaches detecting at least one feature point from a radiographic image set ([0027]-[0028]) using a learned model which has been trained so as to detect the feature points in the radiographic images ([0100] - training data 270, [0101], [0103]-[0106] - both instrument and boney structures of the body can be segmented as features with the CNN, [0107]). Helm further teaches that this approach provides automated identification of an instrument relative to a portion of a human subject ([0009], [0043]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Dafni by implementing the feature point identification using the learned model approach of Helm in order to provide an automated means of identification which may reduce user burden.
Regarding claim 4: Dafni and Helm teach a radiography apparatus comprising: the positional information acquisition device according to claim 1 (see the rejection of claim 1 above for a complete analysis); and a radiation detector configured to face the plurality of radiation sources (Dafni - array 14 or 14b), and that detects radiation which has been emitted from each of the plurality of radiation sources and transmitted through the subject (Dafni - [0079]), and generate a radiographic image of the subject (Dafni - [0076], [0082]).
Regarding claim 5: Dafni and Helm disclose the radiography apparatus according to claim 4, wherein the number of radiation sources is 2 (Dafni - [0078], [0079]).
Regarding claim 6: Dafni and Helm disclose the radiography apparatus according to claim 5, wherein the processor is further configured to direct one of the two radiation sources to sequentially emit radiation at a first time interval (Dafni -[0079]; [0081]; [0082] - "electronically controlling the sources", "sequentially operating both X-ray sources, one at a time...for example 15 or 25 or 30 or 60 times a second, for a pulse duration of  for example 1 or 5 or 10 or 15 milliseconds";  [0086]; [0103]; [0104]), directs the other radiation source to sequentially emit radiation at a second time interval equal to or longer than the first time interval (Dafni - [0079]; [0081]; [0082] - "electronically controlling the sources", "sequentially operating both X-ray sources, one at a time...for example 15 or 25 or 30 or 60 times a second, for a pulse duration of  for example 1 or 5 or 10 or 15 milliseconds";  [0103]; it is noted that “time interval” is not defined by the claim and could therefore refer to either frame rate/pulses per second or duration and, while Dafni does not explicitly state that the frame rates and/or durations are equal, they are assumed to be equal because having two different frame rates would not provide paired images as required for stereoscopic display as described in [0105] and the applications listed in [0103], such as angiography which is time-sensitive based on the temporal changes in contrast agent, would be negatively impacted by having a different durations), and controls the radiation detector so as to detect the radiation at all timings when the two radiation sources emit the radiation (Dafni - [0079]; [0081]; [0082] - "electronically controlling the sources", "sequentially operating both X-ray sources, one at a time...for example 15 or 25 or 30 or 60 times a second, for a pulse duration of  for example 1 or 5 or 10 or 15 milliseconds";  [0086]; the timing at which the detector detects the transmitted radiation is the same as, and controlled by, the timing at which each of the two sources are controlled to emit the radiation), and acquire, as the radiographic image set, two radiographic images generated by detecting two temporally adjacent radiations which have been emitted from the two radiation sources using the radiation detector (Dafni - [0079], [0081], [0082]).
Regarding claim 7: Dafni discloses a positional information acquisition method comprising: acquiring a radiographic image set including a plurality of radiographic images, which have been generated by alternately irradiating a subject with radiation emitted from a plurality of radiation sources provided at different positions and alternately detecting the radiation transmitted through the subject using one detection unit, at a predetermined time interval ([0079], [0081], [0082] - "sequentially operating both X-ray sources, one at a time...for example 15 or 25 or 30 or 60 times a second, for a pulse duration of  for example 1 or 5 or 10 or 15 milliseconds",  [0103], [0104]); detecting at least one common feature point in the subject from each of the plurality of radiographic images included in the radiographic image set ([0113], [0118], [0119]); and deriving three-dimensional positional information of the at least one feature point in the subject ([0117]-[0119] – “position and orientation in space” is three-dimensional positional information) using a positional relationship between a position of the at least one feature point detected from each of the plurality of radiographic images on a detection surface of the detection unit and positions of the plurality of radiation sources ([0109] – “computer algorithm is used to estimate the depth of a feature seen in 2D fluoroscopy images within the 3D volume based on the differences between the two fluoroscopic images and the known system geometry”, [0117]-[0119] – “it is possible to calculate the position in the 3D volume using trigonometry because each point in the projection images represents a line-of-view in the volume and the intersection of the two lines gives the 3D position of the feature”), the feature point being on a surgical instrument inserted into the subject ([0113], [0117]-[0119]).
Dafni does not specify how the feature points are identified, aside from a mention of an “algorithm for detecting position,” and is silent on detecting the at least one common feature point in the subject from each of the plurality of radiographic images included in the radiographic image set using a learned model which has been trained so as to detect the feature point(s) in the radiographic images.
Helm, in the same field of endeavor, teaches detecting at least one feature point from a radiographic image set ([0027]-[0028]) using a learned model which has been trained so as to detect the feature points in the radiographic images ([0100] - training data 270, [0101], [0103]-[0106] - both instrument and boney structures of the body can be segmented as features with the CNN, [0107]). Helm further teaches that this approach provides automated identification of an instrument relative to a portion of a human subject ([0009], [0043]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Dafni by implementing the feature point identification using the learned model approach of Helm in order to provide an automated means of identification which may reduce user burden.
Regarding claim 8: Dafni discloses a non-transitory computer-readable storage medium that stores a positional information acquisition program ([0076], [0119]) that causes a computer to perform: a step of acquiring a radiographic image set including a plurality of radiographic images, which have been generated by alternately irradiating a subject with radiation emitted from a plurality of radiation sources provided at different positions and alternately detecting the radiation transmitted through the subject using one detection unit, at a predetermined time interval ([0079], [0081], [0082] - "sequentially operating both X-ray sources, one at a time...for example 15 or 25 or 30 or 60 times a second, for a pulse duration of  for example 1 or 5 or 10 or 15 milliseconds",  [0103], [0104]); a step of detecting at least one common feature point in the subject from each of the plurality of radiographic images included in the radiographic image set ([0113], [0118], [0119]); and a step of deriving three-dimensional positional information of the at least one feature point in the subject ([0117]-[0119] – “position and orientation in space” is three-dimensional positional information) using a positional relationship between a position of the at least one feature point detected from each of the plurality of radiographic images on a detection surface of the detection unit and positions of the plurality of radiation sources ([0109] – “computer algorithm is used to estimate the depth of a feature seen in 2D fluoroscopy images within the 3D volume based on the differences between the two fluoroscopic images and the known system geometry”, [0117]-[0119] – “it is possible to calculate the position in the 3D volume using trigonometry because each point in the projection images represents a line-of-view in the volume and the intersection of the two lines gives the 3D position of the feature”) , the feature point being on a surgical instrument inserted into the subject ([0113], [0117]-[0119]).
Dafni does not specify how the feature points are identified, aside from a mention of an “algorithm for detecting position,” and is silent on detecting the at least one common feature point in the subject from each of the plurality of radiographic images included in the radiographic image set using a learned model which has been trained so as to detect the feature point(s) in the radiographic images.
Helm, in the same field of endeavor, teaches detecting at least one feature point from a radiographic image set ([0027]-[0028]) using a learned model which has been trained so as to detect the feature points in the radiographic images ([0100] - training data 270, [0101], [0103]-[0106] - both instrument and boney structures of the body can be segmented as features with the CNN, [0107]). Helm further teaches that this approach provides automated identification of an instrument relative to a portion of a human subject ([0009], [0043]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the CRM of Dafni by implementing the feature point identification using the learned model approach of Helm in order to provide an automated means of identification which may reduce user burden.
Regarding claim 9: Dafni and Helm teach the radiography apparatus according to claim 1, wherein the learned model is generated by training a neural network using a large number of images, in which feature points have been known, as training data (Helm - [0055], [0100] - training data 270).
Regarding claim 10: Dafni and Helm, as combined above, teaches the radiography apparatus according to claim 1, wherein the processor is configured to: detect at least on common position on the surgical instrument inserted into the subject relative to a target structure in the subject from each of the plurality of radiographic images included in the radiographic image set as the feature points using the learned model (Dafni – [0104], [0113], [0117] - [0119]; Helm - [0027]-[0028] - radiographic images; [0040], [0100] - training data 270, [0101], [0103]-[0106] - both instrument and structures of the body can be segmented as features with the CNN, [0107]) and deriving three-dimensional positional information of the position on the surgical instrument in the subject relative to the target structure using positional relationship between the plurality of the radiation source positions and positions on the detection surface of the radiation detector, wherein positions on the detection surface of the radiation detector are positions on the target structure and the positions on the surgical instrument, which are detected from each of the plurality of radiographic images (Dafni - [0109], [0117]).
While Dafni does not explicitly disclose detecting a common position on the target structure in the subject for the relative position determination and deriving three-dimensional positional information of the target structure, Helm teaches detecting feature points both on a target structure in the subject and on a surgical instrument inserted into the subject ([0103]-[0106] - both instrument and structures of the body can be segmented as features with the CNN) and using the determined relative locations of the features for display and tracking ([0042], [0104], [0106])
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Dafni and Helm by deriving three-dimensional positional information of the position on the target structure in addition to the three-dimensional positional information of the position on the surgical instrument in order to provide a more accurate result based on two identified common positions in the images rather than only one. 
Regarding claim 12: Dafni and Helm teach the positional information acquisition device according to claim 1, wherein the processor is further configured to display the positional information on a display unit (Dafni - [0117] - overlaid graphic marks, [0119]).
Regarding claim 13: Dafni and Helm teach the positional information acquisition device according to claim 1, wherein the processor is further configured to detect a point on a surgical instrument inserted into the subject as the feature point (Dafni - [0113], [0117]-[0119]; Helm - [0103]-[0106]).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dafni and Helm as applied to claim 10 above, and further in view of in view of Finley et al. (US Patent No. US 9,520,771 B1, Dec. 06, 2016) (hereinafter “Finley”).
Regarding claim 11: Dafni and Helm teach the radiography apparatus according to claim 10, wherein the processor is configured to: display the positional information on a display (Dafni - [0117] - overlaid graphic marks, [0119]), wherein radioscopic images are displayed as a moving image, the radioscopic images including sequentially displayed first radiographic images and sequentially displayed second radiographic images (Dafni - [0116] – real time, dynamic display of fluoroscopic images); and wherein the positional information is displayed using the derived three-dimensional information of the target structure (Dafni - [0117] - overlaid graphic marks, [0119]).
Dafni and Helm are silent on a positional information screen having (i) a radioscopic image display region and a (ii) positional information display region for the positional information, the radioscopic image display region and positional information display region including images corresponding to imaging in different directions; and the positional information schematically indicating the shape and position of the target structure and the position of the surgical instrument.
Finley, in the same field of endeavor, teaches a positional information screen (figure 17) having (i) a radioscopic image display region (backdrop images 178 and 184) and a (ii) positional information display region for the positional information (virtual instruments 226), the radioscopic image display region and positional information display region including images corresponding to imaging in different directions (backdrop images 178 and 184); and the positional information schematically indicating the shape and position of the target structure and the position of the surgical instrument (virtual instruments 226 and distal tip 228).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Dafni and Helm by displaying the moving radiographic/radioscopic images and position information in the display format/arrangement taught by Finley in order to provide the user with multiple simultaneous views of both the patient’s anatomy and the instrument(s) in order to assist the user in properly locating the instruments. 
Response to Arguments
Applicant’s arguments with respect to prior art rejections of pending claims 1 and 4-8, filed 05/25/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tolkowsky (US PG Pub. No. US 2021/0077047 A1, Mar. 18, 2021) – teaches obtaining positional information from radiography images and displaying the positional information
Kemp et al. (US PG Pub. No. US 2019/0328461 A1, Oct. 31, 2019) - teaches obtaining positional information from radiography images using a trained neural network and displaying the positional information schematically along with the image data
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793